DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  In claim 15, Applicant has amended the “large diameter inlet pipe” to be the “large diameter inlet tube” in two of three instances.  The phrase “large diameter inlet pipe” in lines 5-6 should also be amended to be the “large diameter inlet tube”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muramatsu (2019/0136739).
	With respect to claim 13, Muramatsu teaches a method for an engine (Figures 1-7, #3), comprising: during a first condition (Figure 7), operating a muffler system in a first mode to route exhaust gas (via passage #F1) from an exhaust passage (4) through a larger diameter inlet tube (51/55) of a muffler (5); and during a second condition (Figure 6), operating the muffler system in a second mode to route exhaust gas (via passage #F2) from the exhaust passage (4) first through a smaller diameter inlet tube (52), a muffler chamber (S3), and then the larger diameter inlet tube (51/55) before exiting the muffler system via an outlet pipe (56) ([0056]-[0058]).  
	With respect to claim 14, Muramatsu teaches wherein the second condition (Figure 6, when valve #81 is closed) includes an indication by an operator (i.e. operating the engine in a manner causing the valve #81 to open as in Figure 7 when the valve has been in the closed position of Figure 6 defining the second condition - see control valve operations described in [0060]-[006]) to operate the muffler system in the first mode (Figure 7, when valve 81 is open), and wherein the muffler system is operated in the second mode (Figure 6, when valve #81 is fully closed) in an absence of the indication by the operator (i.e., when the valve #81 is fully closed as in Figure 6, and the engine continues to operate in a condition where the valve #81 is maintained in a closed position - see control valve operations described in [0060]-[006]).  
	With respect to claim 15, Muramatsu teaches wherein in the first mode (Figure 7), a valve (81) regulating flow into each of the smaller diameter inlet tube (52) and the larger diameter inlet tube (51/55) is actuated to an open position allowing exhaust gas to flow directly from the exhaust passage (4) to the larger diameter inlet tube (51/55), and wherein in the second mode (Figure 6), the valve (81) is actuated to a closed position to route exhaust gas to the larger diameter inlet pipe (51/55) via the smaller diameter inlet tube (52) and the muffler chamber (S3) ([0056]-[0058]).  

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837